PER CURIAM.
This cause is before us on Petition for Writ of Certiorari to review the order of the Full Commission which affirmed the deputy’s award of compensation to claimant.
Oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Upon consideration of the Petition, record and briefs, we conclude that the deputy’s order is inadequate because it does not specify the nature of the injuries which caused the disability for which claimant is compensated and did not find that claimant’s condition is related to the 1961 work-connected accident. These defects would require a remand for the entry of a proper order were it not for the fact that the record reveals no evidence which would sup*230port a finding that claimant’s condition is related to the 1961 accident.
Accordingly, petition for writ of certi-orari is hereby granted, the order of the Full Commission quashed and the cause remanded with directions to the Commission to enter an order quashing the order of the Deputy Commissioner and directing that the claim be dismissed.
THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.
DREW, C. J., dissents with opinion.